                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                 AT GREENEVILLE

  UNITED STATES OF AMERICA,                           )
                                                      )
  v.                                                  )       Case No. 2:19-CR-96
                                                      )
  LINSEY HYATT, et al,                                )
                                                      )
         Defendant.                                   )

                      MOTION TO CANCEL DETENTION HEARING


         COMES NOW the Defendant, Linsey Hyatt, by and through undersigned

  counsel and respectfully requests this Honorable Court to cancel and remove from the

  Court’s docket the currently scheduled detention hearing for April 27, 2020 at 9:00 a.m.

  The Defendant requests the right to request a detention hearing in the future if

  necessary.

                                                      Respectfully Submitted,

                                                      /s/ Curt Collins
                                                      ________________________________
                                                      CURT COLLINS, BPR No. 030111
                                                      COLLINS SHIPLEY, PLLC
                                                      102 S. Main Street
                                                      Greeneville, TN 37743
                                                      Phone: (423) 972-4388
                                                      Fax:    (423) 972-4387
                                                      Email: curt@collinsshipley.com
                                                      Attorney for Ms. Hyatt


                                   CERTIFICATE OF SERVICE

          I, Curt Collins, hereby certify that a true and exact copy of the preceding Motion to
  Cancel Detention Hearing was served via CM/ECF on all parties entitled on the 20th day of
  April, 2020.

                                                      /s/ Curt Collins
                                                      ________________________________
                                                      CURT COLLINS


                                             Page 1 of 1
Case 2:19-cr-00096-JRG-CRW Document 284 Filed 04/20/20 Page 1 of 1 PageID #: 403
